DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, Claims 8-14 in the reply filed on February 3, 2022 is acknowledged.  
Claims 1-7 and 15-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 3, 2022.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 10 requires that the non-asphaltic roofing shingle “is configured to be prepared on a substantially standard manufacturing line for asphaltic shingles at a standard speed.”  This limitation is completely ambiguous, rendering the scope of the claim unclear.  In other words, how, exactly, is claim 10 meant to further limit the structure of the claim 8 roofing shingle?  It would be imprudent for the Office to even attempt to interpret such a limitation, as so many different factors could potentially impact such a limitation.  For instance, is this in regard to the shape of the shingle, conducive to being used in an existing manufacturing line?  Is there a particular viscosity of the coating which would enable it to be used in such an existing line?  The premise of the limitation implies that the shingle may be used in conventionally known manufacturing/mass production, implying that such a limitation is prima facie obvious insomuch as the shingle of independent claim 8 can be shown to be known or otherwise obvious.  Just as it is not clear what would constitute the limitations of claim 10, it is equally indefinite which, if any, limitations would exclude such a roofing shingle from being prepared according to claim 10.  Given the broadest reasonable interpretation of claim 10, absent an express teaching to the contrary, any such roofing shingle satisfying the limitations of parent claim 8 shall likewise be considered capable of being manufactured according to instant claim 10, or otherwise would have been obvious to do so, as mass production of roofing shingles would clearly be advantageous and practical if not critically necessary.  While it may be the case where one of ordinary skill would readily understand the general concept of claim 10, this would only be accurate in the sense that the scope of claim 10 is so well known as to be obvious to one having 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boss et al (US 2020/0224419) in view of Aerts et al (US 2012/0071597).  
Regarding claim 8, Boss teaches non-asphaltic coatings for non-asphaltic roofing materials (title).  While Boss teaches that the coatings comprise polymers and fillers and may further contain oils, resins, and/or waxes to provide a liquid that can be poured onto an appropriate substrate (abstract), Boss does not expressly teach the use of a crude tall oil-based continuous phase material.  
Aerts, in a similar invention directed toward an environmentally friendly roof covering membrane (par. 2) as an alternative to bitumen-based products (pars. 4-9), 2 occurs because the raw materials are largely renewable, being halogen-free, and being 100% recyclable (par. 15).  Further, the binder has favorable properties such as good handling and ease of working, and furthermore can be rolled up or laid, is crack free, and remains stable even at low temperatures such as -25°C, meaning the binder compound will not tend to break or crack during the winter (par. 14).  
Regarding claim 8, it would have been obvious to one of ordinary skill in the art before the filling of the claimed invention to utilize the binder roofing material of Aerts in the roofing shingles of Boss in order to utilize a non-asphaltic alternative and achieve the benefits taught by both Boss and Aerts.  While Boss and Aerts do not expressly limit the softening point and penetration characteristics of the materials, absent a showing of unexpected results one of ordinary skill in the art would have been motivated to achieve suitable properties for the intended use of the final product, including those claimed.  Again, while not strictly limiting, Boss does show examples having softening points ranging from 290-312°F and penetration grading ranging from 19-36.  
Regarding claim 9, Boss teaches that the substrate comprises one of a fiberglass mat, a polyester mat, a scrim, a coated scrim, or a combination thereof (par. 33).  
claim 10, Boss teaches that the roofing material is configured to be prepared on a substantially standard manufacturing line for asphaltic shingles at a standard speed of 110 FPM to 1,000 FPM (par. 32).  
Regarding claim 11, Boss teaches that the roofing shingle may be a single layer shingle or a laminated shingle having two or more layers (par. 34).  
Regarding claim 12, Boss teaches that the thickness of the coating substrate may be from 20 mils to 200 mils (par. 125).  
Regarding claim 13, Boss teaches that the roofing material may comprises one or more layers of the coating (par. 127).  
Regarding claim 14, Boss teaches that the roofing material further comprises granules (par. 35).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830. The examiner can normally be reached Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Colin W. Slifka/           Primary Examiner, Art Unit 1732